Citation Nr: 1618909	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for joint pain, claimed as fibromyalgia.

3.  Entitlement to service connection for chronic fatigue syndrome. 

4.  Entitlement to service connection for an eye disability, claimed as vision loss.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for dystonia, claimed as secondary to a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to June 2001.  He also had service in the California Air National Guard from April 2003 to August 2003 and additional service in the Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009 and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

The Veteran also initiated appeals of the RO's April 2009 denial of service connection for tinnitus, bone separation at upper left leg, left knee retropatellar pain syndrome, and experimental anthrax vaccination, as well as increased ratings for his posttraumatic stress disorder and sinusitis, and entitlement to a total disability rating based on individual unemployability.  These issues were included within the March 2010 Statement of the Case.  However, the Veteran specifically limited his April 2010 VA Form 9 to the issues listed on the first page of this decision, and those additional issues are therefore not before the Board, as an appeal of these issues was not perfected.  See 38 U.S.C.A. § 7105(a), (d)(3) (West 2014). 

Additionally, the Veteran perfected appeals of entitlement to service connection for a left ankle disability and right knee disability.  In a March 2015 rating decision, the Veteran was granted service connection for left ankle arthritis with sprain and right knee arthritis with patellofemoral syndrome.  Because the Veteran was awarded service connection for these disabilities, those specific issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In December 2011, the Veteran changed his designated representative in this matter to reflect the appointment of Veterans of Foreign Wars of the United States.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of this proceeding has been associated with the record.  Although during the hearing, it was agreed that the record would  be held open for 60 days, as the Board has determined that a remand is necessary for VA examinations, in order to expedite the appeal, the Board is proceeding prior to the end of the 60 days.  This action results in no prejudice to the veteran in this matter, as he may present any additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record, most recently during the March 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently alleged that he has neck, eye, right shoulder, and left leg disabilities, as well as a low back disability, all of which he contends are related to service.  Additionally, he claims to have dystonia as a result of his neck disability.  

Neck, eye, right shoulder, left leg, and dystonia disabilities

Specifically, according to the March 2016 Board hearing transcript, he asserted that his current disabilities are a result of duties performed during service.  He stated that he walked into the wing of an airplane and suffered injuries from general wear and tear of his duties requiring squatting underneath of a plane leading to problems with his neck and right shoulder.  See Hearing Transcript at 8.  Regarding his claimed eye disability, the Veteran reported eye cramps, reduced peripheral vision, and optical nerve damage from a frontal lobe injury.  See Hearing Transcript at 13.  He also reported that his left leg condition is related to his spine disability.  See Hearing Transcript at 15.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran personnel records reflect that he was an F/A 18 Systems Organizational Apprentice Maintenance Technician in service, and he currently contends that there is an association between his current claimed neck, eye, right shoulder, left leg disabilities and dystonia and the in-service duties on the flight deck.  

VA treatment records reflect various diagnoses regarding his claimed neck, eye, right shoulder, and left leg disabilities, and dystonia.  According to a May 2010 VA treatment report, the Veteran complained of cramping of shoulder and arm muscles and headaches followed by blurry and double vision and occasional blackouts during which the Veteran's vision darkens completely.  He also reported seeing sparkling lights in his vision.  At that time, his medical history included cervical spine degenerative joint disease, status post multiple surgeries.  According to a January 2008 VA treatment report, the Veteran complained of cramps in his legs at night and was noted to have restless leg syndrome.  An August 2011 VA treatment report notes that the Veteran had a focal point in the low thoracic spine, at approximately T10, which could be consistent with a mild radiculopathy on the left and that he had some numbness in the S1 distribution in the left thigh.  The plan at that time also noted that the Veteran had "ocular cramps," including tunnel vision and blackouts with exertion.  He was referred to the eye clinic for further evaluation.  An October 2012 VA treatment report also notes that the Veteran had some mild increase of tingling to his anterior thighs and pain in his legs.  A March 2013 VA treatment records reflects that the Veteran has decreased range of motion in his right shoulder.  According to a June 2009 VA treatment report, the Veteran had multiple medical problems including recovering from cervical spine surgery and complaints of cramps in his extremities.  An examiner noted that "it might well be possible" regarding the Veteran being given tainted Anthrax.  The Veteran's current diagnoses and complaints regarding his claimed neck, eye, right shoulder, and left leg disabilities, and dystonia, in consideration of his in-service duties and complaints, meet the low threshold under McLendon.  

Given the Veteran's current diagnoses and the lack of a medical opinion of record which speaks to the nature and etiology of the Veteran's these diagnoses, the Veteran is entitled to a VA examination to clarify the Veteran's diagnoses of any neck, eye, right shoulder, and left leg disabilities, and whether such diagnosed conditions are related to his military service.  Accordingly, remand is warranted to obtain medical examination(s) addressing the Veteran's claimed neck, eye, right shoulder, and left leg disabilities.

Low back disability

Service treatment records reflect an assessment of minor back strain in March 1999, but are otherwise negative for diagnoses of any back disability.  According to post-service medical records, the Veteran currently has a diagnosis of degenerative joint disease of the lumbar spine with some compression deformities of the thoracic and lumbar vertebrae, with chronic low back pain.  See May 2010 VA examination.

The Veteran underwent a VA examination in May 2010 in order to obtain an opinion regarding the etiology of any current low back disabilities.  The examiner opined that it would be mere speculation to make any connection of the Veteran's current low back pain to his one-time back strain in service.  The examiner further noted that the there were no residuals from the Veteran's March 1999 in-service back strain, and no mention of back problems on his separation examination.  The examiner appears to have based his opinion solely on the absence of any further diagnosed back disability in the service treatment records.  The mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The examiner noted that the Veteran's report of having back pain in service that has continued since, but did not discuss a potential relationship between that pain and a current back disability other than to say that there was nothing documented in the record that the Veteran had back pain during separation or after; and thus, it is inadequate to address the contentions posed on appeal.

The Veteran has asserted that his back started giving him problems in service and has continued ever since.  See May 2010 VA examination report.  The Veteran is competent to testify that he had back pain during service and that he has experienced longstanding back pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  There is insufficient competent medical evidence for VA to make a decision on his claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination of the Veteran's back should be scheduled in order to obtain an opinion regarding the nature and etiology of the Veteran's currently diagnosed low back disabilities. 

Chronic fatigue syndrome and chronic pain

The Veteran contends that he has chronic fatigue and chronic joint pain, which he largely attributes to his service in the Southwest Asia Theater of operations during the Persian Gulf War.  However, he also seeks direct service connection and contends these disabilities are related to Anthrax vaccination in service. 

In addition to a direct or presumptive basis, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. 3.317 (2015).  The Veteran's service records indicate, that he served aboard an aircraft carrier, the U.S.S. Enterprise, during the Persian Gulf War.

Although the Veteran was afforded a VA examination regarding these claims in May 2009, and chronic fatigue syndrome and multiple arthralgias of unknown etiologies were assessed at that time, the examiner failed to provide any meaningful opinions as to the etiology of the Veteran's claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Further, another physician felt that there may have been a component of fibromyalgia.  See June 2012 VA treatment report.

No opinion has been obtained as to the etiology of any of the claimed symptoms, diagnosed disorders, or whether any of the claimed symptoms could have been manifestations of an undiagnosed illness as noted under 38 C.F.R. § 3.317.  The examiner also failed to provide an opinions with respect to direct service connection.  In this regard, the Veteran's service treatment records show he received Anthrax vaccinations.  According to a June 2009 VA treatment report, an examiner noted that "it might well be possible" regarding the Veteran being given tainted Anthrax.  Post-service medical records show diagnoses of chronic fatigue syndrome and possible fibromyalgia. 

In view of the Veteran's service during the Persian Gulf War and the fact that service connection may be granted for such Veterans who exhibit objective indication of a qualifying chronic disability that becomes manifest to a degree of 10 percent or more up until December 31, 2016, the Board finds that a VA examination, as specified in greater detail below should be performed in order to determine if any of the currently diagnosed disorders are etiologically related to service or if any of the symptoms and signs currently shown are due to an undiagnosed illness.  See generally 38 C.F.R. § 3.317 (2010); see also McLendon, 20 Vet. App. 

Service records

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  There is no indication as to whether the Veteran's National Guard and/or Reserve service is ACDUTRA and/or INACDUTRA.  Thus, efforts should be made to verify if the appellant had periods of ACDUTRA and INACDUTRA with the California Air National Guard and/or while in the Reserves.

VA treatment records

Records also reflect that the Veteran receives ongoing treatment through VA Medical Centers (VAMC), most recently the American Lake VAMC in Tacoma, Washington.  While the Veteran's claim is in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Notice

As mentioned above, the Veteran contends that he has dystonia secondary to his neck disorder and a left leg disorder secondary to his claimed low back disorder.  The Veteran has not been provided notice regarding secondary service connection. Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide notice to the Veteran concerning how to substantiate a claim for service connection as secondary to a service-connected disability.

2.  Contact any appropriate source(s), to include the National Personnel Records Center, the Department of the Air Force, and/or the appellant's National Guard Units, to verify the specific dates if the Veteran was on ACDUTRA and/or INACDUTRA.  All verified dates of service and all responses received should be documented in the claims file. 

3.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, dated from March 2015 to the present. 

4.  Then, schedule the Veteran for an appropriate examination(s) to determine the nature and etiology of his claimed neck, dystonia, right shoulder, left leg and low back disabilities.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neck, dystonia, right shoulder, left leg and/or low back disability, had onset in service or is related to any in-service disease, event, or injury? 

(b)  Is it at least as likely as not that any currently diagnosed arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

(c)  Is it at least as likely as not that dystonia is caused by the any currently diagnosed neck disorder?

(d)  Is it at least as likely as not that dystonia is aggravated by any currently diagnosed neck disorder?

(e)  Is it at least as likely as not that any currently diagnosed left leg disorder is caused by any currently diagnosed low back disorder?

(f)  Is it at least as likely as not that left leg disorder is aggravated by any currently diagnosed low back disorder?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability

The examiner should specifically address the Veteran's in-service complaints, diagnoses, and treatment regarding his cervical and lumbar spine, right shoulder, and left leg.  The examiner must also consider the Veteran's credible history of the onset of pain in service and comment on the post-service medical evidence of record which demonstrates the Veteran's diagnoses regarding his neck, dystonia, low back, right shoulder, and left leg. 

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

5.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed eye disorder.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current eye disorder that began during service or is related to any incident of service?

The examiner must consider the Veteran's credible history of the onset of eye pain in service and comment on the Veteran's claimed optical nerve damage from frontal lobe injury.  The examiner must also consider the post-service medical evidence of record which demonstrates the Veteran's assessment of ocular spasms. 

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

6.  Schedule the Veteran for a VA examination to determine the existence, nature, and etiology of his claimed chronic fatigue syndrome.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

(a) Indicate whether the Veteran suffers chronic fatigue syndrome as outlined by VA guidelines: 

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a. 

(b)  For any currently diagnosed chronic fatigue syndrome, please indicate whether it is at least as likely as not (50 percent or greater probability) that the condition is related to his period of active service, including time served in the Gulf War. 

The examiner should specifically comment upon the in-service Anthrax vaccinations. 

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

7.  Schedule the Veteran for a VA Gulf Registry examination(s) in connection with his claims for service connection for joint pain and chronic fatigue (as distinguished from chronic fatigue syndrome, described above), as due to an undiagnosed illness.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

(a)  Does the Veteran have muscle and joint pain (arthralgia) and chronic fatigue which are signs or symptoms of an undiagnosed illness? 

(b)  If so, the examiner should specifically determine whether the Veteran has objective indications of the symptoms or signs that are identified as due to an undiagnosed illness. 

(c)  The examiner should also determine whether the Veteran has a medically unexplained chronic multi-symptoms illness (a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome). 

(d)  If it is determined that the Veteran's symptoms are due to a known disease or injury (diagnosed versus undiagnosed illness), the examiner(s) is requested to determine whether the underlying disease or injury was incurred during service and, in the case of a disease, is linked to any incident of active duty. 

The examiner is advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 

The examiner is further advised that a medically unexplained chronic multi-symptoms illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3).  

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

8.  Then readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






